United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0186
Issued: August 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from an October 4, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to modify a July 15, 2014 loss of wageearning capacity (LWEC) determination, effective October 7, 2018.
FACTUAL HISTORY
On November 27, 2011 appellant, then a 55-year-old data collection technician, filed a
traumatic injury claim (Form CA-1) alleging that on November 26, 2011 he sustained a low back
injury when attempting to lift flat tubs from the back of a web cage while in the performance of
1

5 U.S.C. § 8101 et seq.

duty. On January 20, 2012 OWCP accepted the claim for lumbago. Appellant stopped work on
November 26, 2011 and received continuation of pay for the 45-day period commencing
November 27, 2011. It began paying him compensation benefits on the supplemental rolls
effective February 4, 2012, and on the periodic rolls effective March 9, 2014. Appellant resigned
from employment due to medical reasons effective August 11, 2014.
On July 19, 2013 OWCP referred appellant for, and he participated in, vocational
rehabilitation services. Based on labor market analysis prepared by the vocational rehabilitation
specialist, by letter dated June 3, 2014, OWCP proposed to reduce appellant’s wage-loss
compensation due to his ability to earn wages as a general clerk.
By decision dated July 15, 2014, OWCP reduced appellant’s compensation, effective
July 8, 2014, based on his ability to earn wages in the constructed position of general clerk
(clerical), Department of Labor’s Dictionary of Occupational Titles (DOT) # 209.562-010, at the
rate of $360.00 a week. Following a March 6, 2015 telephonic hearing regarding the LWEC
determination, by decision dated May 21, 2015, an OWCP hearing representative affirmed the
July 15, 2014 LWEC determination.
Appellant was treated by Dr. Bernard M. Portner, a Board-certified physiatrist, from
November 18, 2016 to May 26, 2017, for low back pain from a work-related injury on
December 7, 2015. He reported currently working a desk job. Dr. Portner diagnosed displacement
of lumbar intervertebral disc without myelopathy, lumbar spine instability, work-related injury
caused by lifting, lumbago, and somatic dysfunction of sacral region. He noted that appellant
continued his full-time desk job and recommended chiropractic treatment and a weight loss
regimen.
In a Form EN1032, signed May 14, 2017, appellant reported working for the VA in an
administrative support position with actual earnings of $41,768.90. He noted dates of employment
as December 31, 2014 to the present. Appellant submitted a notification of personnel action (Form
SF50) approved on January 7, 2017, from the Department of Veterans Affairs (VA), who advised
that appellant was employed as a program support assistant with pay of $41,768.90 a year effective
January 8, 2017.
In a letter dated May 16, 2018, OWCP informed the employing establishment that
appellant returned to work for the VA as a program support assistant. It noted that he was currently
receiving compensation for his LWEC pursuant to the July 15, 2014 LWEC determination.
OWCP advised that on the date of injury appellant was a data collection technician, level seven,
step zero and requested the current salary for this position.
In a separate letter dated May 16, 2018, OWCP requested that the VA provide pay rate
information for the position of program support assistant effective May 16, 2018 including
premium pay.
On May 24, 2018 the employing establishment indicated that the current salary of a data
collection technician, level seven, step zero was $61,335.00.

2

On June 5, 2018 OWCP acknowledged receipt of the CA-1032 in which appellant reported
that he was employed by the VA in a position processing disability claims. It noted that on July 15,
2014 appellant’s compensation was reduced to reflect his ability to earn wages as a general clerk.
OWCP requested that appellant submit additional information regarding his employment,
specifically his grade and step, job title, job duties, whether he underwent additional training or
schooling for the position, and his latest earnings statement.
The VA responded to OWCP’s May 16, 2018 request for information and indicated that
the salary for a program support assistant, full-time GS-7, Step 1, effective May 16, 2018, was
$42,462.00 with no night differential or Sunday pay.
In a letter dated May 28, 2018, received on June 8, 2018, appellant indicated that he
assumed a new position at the VA on August 22, 2017. Appellant submitted a notification of
personnel action, Standard Form (SF50), dated August 20, 2017 which noted that he changed
positions from a program support assistant to a veteran service representative effective
August 20, 2017. It noted the initial probationary period was completed. The VA indicated that
the position has known promotion potential and the determination on promotion to the next higher
grade would be made by August 19, 2018. In a notification of personnel action (SF50) approved
January 7, 2018, the salary for the position of veteran service representative was $47,129.00.
On June 14, 2018 OWCP referred appellant’s file to vocational rehabilitation for updated
labor market information for a general clerk, DOT #209.562-010. In a July 3, 2018 report, the
vocational rehabilitation counselor conducted a labor market survey for general clerk, DOT
#209.562-010 and provided an updated Form CA66. The current salary for DOT#209.562-010
general clerk in the claimant’s labor market was $476.00 a week.
Effective August 19, 2018, appellant was promoted to a GS-9, step 1 with earnings of
$51,940.00 a year plus a cost-of-living increase of 10.99 percent. In a Shadrick2 documentation
memorandum dated August 20, 2018, OWCP determined that for a data collection technician the
total weekly pay for the grade and step for the date of injury November 26, 2011 was $1,396.28.
It further noted that the total current weekly pay, effective August 19, 2018, for the grade and step
for a data collection technician was $1,578.13. OWCP calculated that the actual earnings on which
the wage-earning capacity was based for a veteran service representative $1,108.62.
On August 27, 2018 OWCP proposed to modify the formal LWEC determination issued
on July 15, 2014 because the evidence of record substantiated that appellant was vocationally
rehabilitated, had obtained additional training, education, and qualification, and was employed in
a new job “which pays 25 percent more that the current pay of the job in which [the] wage-earning
capacity was previously determined on July 15, 2014.” It indicated that appellant was previously
rated as a general clerk and was now employed as a veteran service representative. The job as a
veteran service representative paid $1,108.62 a week and the current pay for the job for which the
wage-earning capacity was previously determined was $476.00 a week. OWCP determined that
$1,108.62 was “at least” 25 percent more than $476.00. In an accompanying “computation of
compensation,” it determined that appellant had 70 percent wage-earning capacity when dividing
2

Albert C. Shadrick, 5 ECAB 376 (1953).

3

the amount that he was capable of earning as a veteran service representative, $1,108.62, by the
pay rate for the position of general clerk (clerical), $1,578.13.
On September 4, 2018 appellant explained his disagreement with the proposed
modification of his July 15, 2014 LWEC determination and submitted additional medical
evidence.
Appellant submitted a report from Dr. Spencer Lau, an osteopath, dated July 30, 2018 who
treated him for bilateral low back pain, stable, from a workers’ compensation lifting injury on
November 26, 2011. Dr. Lau noted findings on examination of the lumbar spine of restriction with
range of motion, facet loading was painful, and intact reflexes, motor strength, and sensation. He
diagnosed displacement of the lumbar intervertebral disc without myelopathy, sacral region
somatic dysfunction, low back pain, and work-related injury. Dr. Lau noted that appellant
currently had a “desk job” at the VA.
By decision dated October 4, 2018, OWCP modified the July 15, 2014 LWEC
determination. It found that appellant had obtained additional training and was employed at the
VA in a position which paid 25 percent more than the current pay for the job for which his wageearning capacity was previously determined on July 15, 2014, i.e., general clerk (clerical) position.
OWCP concluded: “The LWEC determination issued on July 15, 2014 has been modified. A
decision that addresses your current wage-earning capacity will be issued under separate cover.”
In a separate decision of even date, OWCP advised appellant that, effective October 7, 2018, it
would reduce his compensation benefits based on his actual earnings as a veteran service
representative, which commenced on August 22, 2017. It found that as he had performed the
duties of this position for two or more months, OWCP concluded that it fairly and reasonably
represented appellant’s wage-earning capacity and “is considered suitable to [his] partially
disabled condition.” OWCP provided a computation of compensation which revealed that
appellant had 70 percent wage-earning capacity when comparing his actual earnings of $1,108.62
to the current pay rate for his date-of-injury position of $1,578.13, i.e., ($1,108.62 divided by
$1,578.13).
LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of injury
or unable to earn equivalent wages, but who is not totally disabled for all gainful employment, is
entitled to compensation computed on loss of wage-earning capacity.3 A loss of wage-earning
capacity determination is a finding that a specific amount of earnings, either actual earnings or
earnings from a selected/constructed position, represents a claimant’s ability to earn wages.4
Generally, an employee’s actual earnings best reflect his wage-earning capacity.5 Absent evidence

3

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

4

See Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

5

Hayden C. Ross, 55 ECAB 455, 460 (2004).

4

that actual earnings do not fairly and reasonably represent the employee’s wage-earning capacity,
such earnings must be accepted as representative of the individual’s wage-earning capacity.6
Compensation payments are based on these determinations, and OWCP’s finding remains
undisturbed until properly modified.7 Modification of a wage-earning capacity determination is
unwarranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was erroneous.8 The burden of proof is on the party seeking modification.9
ANALYSIS
The Board finds that OWCP has met its burden of proof to establish that the July 15, 2014
LWEC determination should be modified, effective October 8, 2018.
Following vocational rehabilitation services, on July 15, 2014 a formal decision was issued
reducing appellant’s compensation as he had the capacity to earn wages as a general clerk. As
noted, modification of such determination is only warranted where the party seeking modification
establishes either that there was a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was erroneous.10
The evidence substantiates that appellant is employed in a new position as a veteran service
representative. On a Form EN1032 signed May 14, 2017, appellant advised that he returned to
work on December 31, 2014 for the VA in an administrative support position with actual earnings
of $41,768.90. In a notification of personnel action (Form SF-50) approved January 7, 2017, the
VA advised that appellant was employed as a program support assistant. Appellant was appointed
to the position of a veteran service representative on August 20, 2017 and effective August 19,
2018 he was promoted to a GS-9, step 1 with earnings of $51,940.00 a year plus a cost-of-living
increase of 10.99 percent.
On July 3, 2018 the vocational rehabilitation counselor conducted an updated labor market
survey for general clerk, DOT #209.562-010. The current salary for DOT# 209.562-010 general
clerk in the claimant’s labor market was $476.00 a week. The evidence reveals that actual earnings
on which the wage-earning capacity was based for a veteran service representative was $1,108.62
a week which is greater than 25 percent more than the current pay for the job for which his wage6

Id.

7

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

8

20 C.F.R. § 10.511; see Tamra McCauley, 51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
9

J.A., Docket No. 17-0236 (issued July 17, 2018); Sue A. Sedgwick, 45 ECAB 211 (1993).

10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions,
Chapter 2.1501.3 (June 2013).

5

earning capacity was previously determined on July 15, 2014. The Board finds that OWCP
established the criteria for modifying the loss of wage-earning capacity determination, specifically
that appellant has been retrained or otherwise vocationally rehabilitated.11
Appellant asserted that he would experience financial hardship if his compensation was
modified. However, his assertion does not address the issue in this case -- whether OWCP properly
modified the July 15, 2014 wage-earning capacity determination. There is no evidence that the
physical requirements of the position were outside his physical ability as Dr. Lau acknowledged
on July 30, 2018 that appellant was currently working at a desk job with the VA.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof to modify the July 15, 2014 LWEC
determination, effective October 7, 2018.

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions,
Chapter 2.1501.3 and Chapter 2.1501.8(c) (June 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the October 4, 2018 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: August 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

